UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1790



I-77 PROPERTIES, LLC,

                                              Plaintiff - Appellant,

          versus


FAIRFIELD COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cv-01524-JFA)


Submitted:   June 6, 2008                   Decided:   July 30, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hamilton Osborne, Jr., John A. Hodge, Alexander G. Shissias,
HAYNSWORTH SINKLER    BOYD, P.A., Columbia, South Carolina, for
Appellant.   James S. Meggs, Ian D. McVey, CALLISON, TIGHE &
ROBINSON, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           I-77 Properties, LLC (“I-77"), a South Carolina limited

liability company, appeals the district court’s order dismissing in

part and staying in part its complaint against Fairfield County,

South Carolina, seeking a declaratory judgment, injunctive relief,

and damages.    I-77 was formed in 2003 for the purpose of operating

a Construction and Demolition Debris and Land-Clearing (“C&D”)

Landfill in Fairfield County.        I-77 applied to the South Carolina

Department of Health and Environmental Control (“DHEC”) for a

permit to operate a C&D Landfill in Fairfield County in 2005, and

leased a site in Fairfield County for use as a C&D Landfill in

February   2006.      The   site    it    selected   is   zoned   “RD”    under

Fairfield’s zoning ordinance.        I-77 alleges that Fairfield’s Solid

Waste Management Plan, originally adopted in 1994 pursuant to the

South Carolina Solid Waste Policy and Management Act, S.C. Code §§

44-96-10 through 44-96-230 (2002 & Supp. 2007) (“Solid Waste Act”),

would have allowed the operation of a long-term C&D Landfill in

Fairfield County, up until Fairfield amended the Plan in May 2006

and January 2007.

           In   April    2006,     I-77    applied   to   Fairfield      for   a

Certificate of Zoning Compliance for the site it had selected as a

C&D Landfill.      In May 2006 and January 2007, before responding to

I-77's application, Fairfield adopted amendments to its Solid Waste

Management Plan that would prevent I-77 from operating a C&D


                                    - 2 -
Landfill on its chosen site.       I-77 submitted a second application

for a Certificate of Zoning Compliance in April 2007, and Fairfield

contemporaneously proposed to hold a public hearing concerning an

ordinance   that    would   prohibit    the   operation   of    landfills   in

districts   zoned    RD.     In   May   2007,   Fairfield      denied   I-77's

application based upon the proposed zoning ordinance, and DHEC

denied I-77's application based upon Fairfield’s amendments to its

Solid Waste Management Plan.       I-77 filed an administrative appeal

of DHEC’s permit application denial.

            In its complaint in the district court, I-77 argued that

Fairfield amended its Solid Waste Management Plan and adopted the

new zoning ordinance specifically to prevent I-77 from operating a

C&D Landfill on the proposed site, after I-77 applied for the

necessary permits and expended time and money preparing to open and

operate the landfill.         I-77 sought a judgment declaring that

Fairfield’s amendments to its Solid Waste Management Plan have no

effect upon I-77's proposed C&D Landfill and that I-77 is entitled

to a Certificate of Zoning Compliance.              I-77 also sought an

injunction directing Fairfield to issue a Certificate of Zoning

Compliance.    I-77 claimed damages under both 42 U.S.C. § 1983

(2000) and the South Carolina Constitution.

            Fairfield filed a motion to dismiss without prejudice or

to stay the proceedings, arguing that the district court should

abstain from hearing I-77’s complaint, pursuant to Burford v. Sun


                                   - 3 -
Oil Co., 319 U.S. 315 (1943), because the complaint seeks equitable

and injunctive relief and involves state law claims of substantial

public importance that should be decided through the administrative

appeal process.

           The    district       court        dismissed          I-77’s     claims     for

declaratory relief without prejudice, and stayed I-77’s claims for

damages   pending      the     outcome        of     the    state         administrative

proceedings, pursuant to Burford.               The district court found that

this case involves local zoning law, an area of great public

concern, and determined that it would abstain from deciding I-77’s

claims for damages until the state administrative appeals process

was completed.    The court found that the ongoing review available

in South Carolina’s administrative courts would be adequate to

address I-77’s equitable claims, and that allowing this case to go

forward   in   federal       court   would         interfere      with     the     state’s

established procedural mechanism.              I-77 noted a timely appeal.              We

have jurisdiction to review the district court’s abstention order

pursuant to the collateral order doctrine.                        See Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 713 (1996).

           In Burford v. Sun Oil Co., 319 U.S. 315 (1943), the

Supreme Court held that federal courts sitting in equity may

decline to exercise their jurisdiction in special circumstances.

Accordingly, the judiciary should abstain from deciding cases that

present   "difficult     questions       of    state       law    bearing     on    policy


                                      - 4 -
problems of substantial public import whose importance transcends

the result in the case then at bar," or where adjudication in a

federal forum "would be disruptive of state efforts to establish a

coherent policy with respect to a matter of substantial public

concern."    New Orleans Pub. Serv., Inc. v. Council of New Orleans,

491 U.S. 350, 361 (1989) (citation and internal quotation marks

omitted).

            We review a district court’s decision to abstain under

the Burford doctrine for an abuse of discretion.               Martin v.

Stewart, 499 F.3d 360, 363 (4th Cir. 2007).

            The Supreme Court declared in Quackenbush v. Allstate

Ins. Co., 517 U.S. 706 (1996), that dismissal based on abstention

principles    is   appropriate   only   where   the   relief   sought   is

equitable.    Where the plaintiff seeks damages, federal courts may

not dismiss an action, but can stay proceedings to await conclusion

of the state action.      See id. at 728-31.      Because the district

court only dismissed I-77’s claims for equitable relief, and stayed

I-77’s claims for damages, the district court did not err under

Quackenbush if it properly abstained from hearing I-77’s equitable

claims pursuant to Burford.

            In Pomponio v. Fauquier County Bd. of Supervisors, 21

F.3d 1319, 1324 (4th Cir. 1994) (en banc), we held that abstention

and dismissal were appropriate where federal constitutional claims

asserted by a real estate developer against a county boiled down to


                                  - 5 -
questions of state land use law.          Id. at 1328.      The developer had

claimed that the misconduct of county officials in rejecting his

subdivision plan violated federal due process and equal protection.

See id. at 1320.    The crux of the case, however, was “[w]hether the

zoning ordinance was incorrectly construed.”                Id. at 1322.    We

concluded that “federal courts should not leave their indelible

print on local and state land use and zoning law by entertaining

these cases, and, in effect, sitting as a zoning board of appeals.”

Id.   at   1327.    Although      we   have    recognized   that   Quackenbush

implicitly overruled that portion of Pomponio that permitted on

abstention grounds dismissal of a claim for damages, Front Royal &

Warren County Indus. Park v. Town of Front Royal, 135 F.3d 275, 282

(4th Cir. 1998), it is still clear that federal courts may dismiss

claims for equitable relief on Burford abstention grounds while

staying    action   on   claims    for    damages.     Johnson     v.   Collins

Entertainment Co., 199 F.3d 710, 727-28 (4th Cir. 1999). Where, as

here, the underlying dispute revolves around a question of zoning

law, quintessentially a matter of state concern, Burford abstention

on the claims for equitable relief was entirely appropriate.

Johnson, 199 F.3d at 728-29; Pomponio, 21 F.3d at 721-22.*




      *
      I-77 relies on Scott v. Greenville County, 716 F.2d 1409 (4th
Cir. 1983). However, abstention was not at issue in Scott because
state review of the zoning claim had concluded prior to the filing
of the federal action. This procedural distinction renders Scott
inapplicable.

                                       - 6 -
             I-77’s     argument    that    its    permit    application    was

wrongfully denied based upon the local zoning laws in effect at the

time   it   filed     its   application    is   still   pending   before   South

Carolina’s administrative courts.           In the event that those courts

determine I-77 was erroneously denied a permit, I-77 may return to

federal court to pursue its claims for damages pursuant to § 1983

and the South Carolina constitution.              The district court will be

able to resolve I-77’s damages claims more readily after the state

courts      have    resolved     the    underlying      zoning    law   issues.

Accordingly, the district court did not abuse its discretion in

dismissing I-77’s equitable claims without prejudice and staying

the proceedings as to I-77’s damages claims.

             For the reasons stated above, we affirm the district

court’s order.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 7 -